Name: Commission Regulation (EEC) No 1709/89 of 15 June 1989 repealing Regulation (EEC) No 1690/89 introducing a countervailing charge on the import of certain types of plum originating in Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 166/58 Official Journal of the European Communities 16. 6. 89 COMMISSION REGULATION (EEC) No 1709m of 15 June 1989 repealing Regulation (EEC) No 1690/89 introducing a countervailing charge on the import of certain types of plum originating in Spain (except the Canary Islands) introduced ; whereas the countervailing charge should therefore not be applied and Regulation (EEC) No 1690/89 should be repealed with effect from its date of entry into force, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 119/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1690/89 (3), introduced a countervailing charge from 16 June 1989 on the import of certain types of plum originating in Spain (except the Canary Islands) ; Whereas verification has revealed that, due to an error of calculation, the said countervailing charge was unduly Article 1 Regulation (EEC) No 1690/89 is hereby repealed with effect from its date of entry into force. Article 2 This Regulation shall enter into force on 16 June 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 118, 20. 5. 1972, p . 1 . (2) OJ No L 118, 29. 4. 1989, p . 12. (3) OJ No L 164, 15. 6. 1989, p. 38.